

Exhibit 10.2
AWARD AGREEMENT
SENSATA TECHNOLOGIES HOLDING N.V.
(the "Company")
PERFORMANCE RESTRICTED STOCK UNITS
Date: MM/DD/YY
Issue to:
Name ("Participant")


#,### Performance Restricted Stock Units of the Company (the “Units”). Each Unit
represents the right to potentially receive one Ordinary Share, par value €0.01
per Ordinary Share.
The foregoing Units are "Performance Awards" as such term is defined in the
Sensata Technologies Holding N.V. 2010 Equity Incentive Plan ("Plan"), and such
Performance Awards are subject to all of the terms and conditions of the Plan in
effect from time to time, except as otherwise provided herein. Any capitalized
term used herein and not otherwise defined shall have the meaning ascribed to
such term in the Plan.
The Performance Period for this award is from Insert three year performance
period. Vesting of the Units occurs after three years from the Grant Date, Month
Day, Year contingent upon meeting the performance criteria described in the
following pages.
The foregoing Units will be subject to performance vesting and will vest only so
long as the Participant remains employed by the Company or one of its
Subsidiaries continuously through the third anniversary of the grant date
(“Vesting Date”). In the event of a change in control, the PRSUs will convert to
time-based RSUs based on the greater of the target value or the sum of the
banked tranches plus one third of the target for those years where banking has
not occurred. Vesting of the time-based RSUs will assume the vesting schedule of
the original PRSU award. The time-based RSUs as so converted:
•
Will be accelerated if within the 24 month period following the Change in
Control, the recipient is terminated by the Company or the continuing entity
without Cause or if the recipient voluntarily terminates employment with Good
Reason;

•
Will be accelerated at the Change in Control if awards are not assumed or
replaced by the acquirer/continuing entity or terms deemed by the Compensation
Committee to be appropriate; and

•
Will occur on the third anniversary of the Date of Grant, if vesting has not
otherwise been accelerated as provided above







 
 
 




--------------------------------------------------------------------------------





The number of Units that will vest and the number of Ordinary Shares to be
issued to the Participant on the Vesting Date will be determined based upon the
Company’s Adjusted Net Income Per Diluted Share (“EPS”) at each fiscal year end
following the Grant Date (“Performance Year”), then adjusted based on the Return
on Invested Capital (“ROIC”) for the same year, as set forth in the tables
below.
The Units will bank, or accrue as follows:
On the first anniversary of the Grant Date: Between 0% and 100% of 1/3 of the
Units will be banked, or accrued, contingent on attainment of YYYY (“Year 1) EPS
and adjusted by the ROIC Performance Multiplier for Year 1, as depicted in the
tables below.
On the second anniversary of the Grant Date: Between 0% and 125% of 1/3 of the
Units will be banked, or accrued, contingent on attainment of YYYY (“Year 2”)
EPS and adjusted by the ROIC Performance Multiplier for Year 2, as depicted in
the tables below.
On the third anniversary of the Grant Date: Between 0% and 150% of 1/3 of the
Units will be banked, or accrued, contingent on attainment of YYYY (“Year 3”)
EPS and adjusted by the ROIC Performance Multiplier for Year 3, as depicted in
the tables below.


Performance
Year 1
Year 2
Year 3


% of Target


EPS Target
EPS Performance Multiplier
EPS Target
EPS Performance Multiplier
EPS Target: $3.51
EPS Performance Multiplier
<90%
 
0%
 
0%
 
0%
90%
Threshold
50%
Threshold
50%
Threshold
50%
100%
Target
100%
Target
100%
Target
100%
110%
Maximum
 100%
Maximum
125%
Maximum
150%
 
Year 1
Year 2
Year 3
 
% of ROIC Target
ROIC Performance Modifier
% of ROIC Target
ROIC Performance Modifier
% of ROIC Target
ROIC Performance Modifier
 
< 100%
.85
< 100%
.85
< 100%
.85
 
100% - 150%
1.00
100% - 150%
1.00
100% - 150%
1.00
 
> 150%
1.15
> 150%
1.15
> 150%
1.15





 
2
 




--------------------------------------------------------------------------------









On the Vesting Date, the greater of the following amounts will become vested and
payable:
(1)
The cumulative number of Units banked, or

(2)
If EPS exceeds the Adjusted EPS Target and ROIC is 100% of target or greater at
the end of year 3, the product of the Units, the Year 3 EPS multiplier and the
Year 3 ROIC modifier

The number of Units banked for each Performance Year based on the EPS
performance will be interpolated on a straight line basis, and adjusted by the
ROIC performance modifier, based on the chart above and rounded to the nearest
whole Unit
ROIC = Year End Net Operating Profit After Tax (“NOPAT”)/Total Invested Capital
NOPAT = Adjusted EBIT minus cash taxes
Total Invested Capital = Average Trailing 5 Quarters of (Shareholder Equity +
Total Long Term Debt + Deferred Taxes) minus (Long Term Capital Leases & Other
Obligations)
EPS includes the repurchase of ordinary shares, but excludes the results of any
acquisitions that close post Q2, in the first year of its acquisition. For
example, if an acquisition closed on October 1, 2016, EPS for 2016 will exclude
the results of the acquired business for the period from October 1, 2016 to
December 31, 2016.
If Participant ceases to be employed by the Company or any of its Subsidiaries
prior to the Vesting Date set forth above, Participant's unvested Units shall
not vest and all Units, including all banked Units, shall be forfeited on the
Termination Date.
For valuable consideration, receipt of which is acknowledged, Participant agrees
to the following additional terms and conditions:
1.
Non-Transferability. Units may not be transferred.

2.
No Dividends. Participant shall not be entitled to receive dividends or dividend
equivalents with respect to the number of Ordinary Shares covered by the Units.

3.
No Security Holder Rights. Participant shall have no rights as a security holder
with respect to the Units.

4.
Taxes. The Participant acknowledges that the Company has the right to require
Participant to remit to the Company an amount sufficient to satisfy his or her
minimum federal, state, local and foreign withholding tax requirements, or to
deduct from all payments under the Plan amounts sufficient to satisfy such
minimum withholding tax requirements. Participant further acknowledges that the
ultimate liability for all federal, state, local and foreign income taxes,
social insurance, payroll tax, or other tax-related



 
3
 




--------------------------------------------------------------------------------





items related to the Participant’s participation in the Plan is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company.
5.
Withholding. Participant authorizes the Company and/or its Subsidiaries, or
their respective agents, at their discretion, to satisfy the Participant’s tax
obligations that must be withheld by the Company and/or its Subsidiaries by
withholding in Ordinary Shares to be issued upon vesting of the Units, or in the
sole discretion of the Company, by any other appropriate method.

6.
Data Protection. Participant consents to the collection and processing of
Personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. “Personal data” shall include but may
not be limited to, data about participation in the Plan and securities offered
or received, purchased or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Units were
granted, Participant’s name and address) about the Participant and his or her
participation in the Plan. Participant accepts that the Personal data will be
administered and processed by the Company or any other agent or person
designated by the Company. Participant is entitled to request access to the data
referring to the Participant and held by the Company and to request the
amendment or deletion of such data. Participant also gives express consent to
the Company to transfer and process his/her Personal data to the United States
in accordance with the applicable laws and regulations of the United States even
if the level of Personal data protection in the United States may be lower than
in the Participant’s country. Participant acknowledges that he/she is free to
withdraw his/her consent at any time.

7.
Language. Participant acknowledges that the Plan and Award Agreement are
provided in English only and waives his/her right to translated Plan
documentation.

8.
Discretionary Nature of Benefit; No Right to Continued Employment; No
Entitlement to Future Awards. Participant understands that under the Award
Agreement, grants of Units are made at the complete discretion of the Company
pursuant to the Plan. The offer to participate in the Plan does not constitute
an acquired right. Nothing in this Award Agreement shall confer on any
Participant any right to continue in the employment of the Company or its
Subsidiaries or interfere in any way with the right of the Company or its
Subsidiaries to terminate such Participant’s employment at any time for any
reason or to continue such Participant’s present (or any other) rate of
compensation. The grant of an Award to any Participant is a one-time benefit and
shall not create any rights in such Participant to any subsequent Awards by the
Company, no Award hereunder shall be considered a condition of such
Participant’s employment, and no profit with respect to an Award shall be
considered part of such Participant’s salary or compensation under any severance
statute or other applicable law.

9.
Non-Compete/Non-Solicit. Notwithstanding the aforementioned, Participant agrees
that for a period of twelve (12) months after Termination, Participant will not
directly or indirectly, as an individual proprietor, partner, stockholder,
officer, employee,



 
4
 




--------------------------------------------------------------------------------





director, joint venturer, investor, lender, consultant, or in any other capacity
whatsoever:
i.
provide services to or be employed by any competing business or develop, design,
produce, market, sell or render (or assist any person or entity in developing,
designing, producing, marketing, selling or rendering) products or services
competitive with those developed, designed, produced, marketed, sold or rendered
by Company or one of its Subsidiaries while Participant was employed by Company
or one of its Subsidiaries;

ii.
solicit, divert or take away or attempt to divert or to take away, the business
or patronage of any of the clients, customers or accounts or prospective
clients, customers or accounts of Company or one of its Subsidiaries; or

iii.
recruit, solicit or hire any employee of Company or one of its Subsidiaries or
induce or attempt to induce any employee of Company or one of its Subsidiaries
to terminate or cease his or her employment with Company or one of its
Subsidiaries.



This agreement may be executed in one or more counterparts (including by means
of telecopied signature pages), all of which taken together shall constitute one
and the same agreement.
*    *    *    *
IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has executed this agreement effective as of the date first above
written.
SENSATA TECHNOLOGIES HOLDING N.V.
By:
__________________________

Name: Martha Sullivan

Title: President & Chief Executive Officer
Accepted and Agreed:


____________________________

%%FIRST_NAME%-% %%LAST_NAME%-%


 
5
 


